773 N.W.2d 904 (2009)
Amir AL-NAIMI and Sandra Al-Naimi, Plaintiffs/Counter-Defendants-Appellees,
v.
FOODLAND DISTRIBUTORS, INC., Defendant/Counter-Plaintiff/Third-Party Plaintiff-Appellant, and
Nabby Yono, Faris Naimi, Alaa Naimi, Adnan Naimi, Nadia, Inc., and Al-Naimi Enterprises, Third-Party Defendants-Appellees, and
Richard Otto, Third-Party Defendant.
Docket No. 139267. COA No. 285375.
Supreme Court of Michigan.
October 28, 2009.

Order
On order of the Court, the application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Oakland Circuit Court for further *905 proceedings not inconsistent with this order.